Name: Commission Regulation (EEC) No 1021/81 of 13 April 1981 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/20 Official Journal of the European Communities 15. 4. 81 COMMISSION REGULATION (EEC) No 1021/81 of 13 April 1981 fixing the sluice-gate prices and levies for poultrymeat minimum in relation to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1981 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as last amended by Regulation (EEC) No 750/81 (4) ; Whereas Regulation (EEC) No 3011 /79 fixing the coefficients for calculating levies on derived poultry ­ meat products has been amended by Commission Regulation (EEC) No 941 /81 (5) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas since the sluice-gate prices and levies for poultrymeat were, by Regulation (EEC) No 151 /81 (6), last fixed for the period 1 February to 30 April 1981 , they must be fixed anew for the period 1 May to 31 July 1981 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 November 1980 to 31 March 1981 ; 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto . 2 . Provided that, in the case of products falling within heading No 02.03 and within subheading 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified (') OJ No L 282, 1 . 11 . 1975, p . 77 . 0 OJ No L 291 , 19 . 11 . 1979 , p . 17 . Article 2(3) OJ No L 282, 1 . 11 . 1975, p . 84 . ( «) OJ No L 80, 26 . 3 . 1981 , p . 1 . 0 OJ No L 96, 8 . 4 . 1981 , p . 13 . (6) OJ No L 18 , 21 . 1 . 1981 , p . 7 . This Regulation shall enter into force on 1 May 1981 . 15. 4. 81 Official Journal of the European Communities No L 103/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 103/22 Official Journal of the European Communities 15. 4. 81 ANNEX to the Commission Regulation of 13 April 1981 fixing the sluice-gate prices and levies for poultrymeat CCT heading No Description Sluice-gate price Levy 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea-fowls : A. Of a weight not exceeding 185 g, known as 'chicks' : I. Turkeys and geese II . Other B. Other : I. Fowls II . Ducks III . Geese IV. Turkeys V. Guinea-fowls ECU/ 1 00 units ECU/100 units 85-53 23-65 9-65 3-39 ECU/ 1 00 kg ECU/ 1 00 kg 78-44 103-59 122-87 108-06 133-47 13-62 17-77 17-93 14-29 21-24 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea-fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' 98-54 17-11 b) Plucked and drawn, without heads and feet, but with hearts , livers and gizzards, known as '70 % chickens' 112-05 19-45 c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 122-09 21-20 II . Ducks : a) Plucked, bled, not drawn or gutted, with heads and feet, known as '85 % ducks' 121-86 20-90 b) Plucked and drawn, without heads and feet, with hearts, livers and gizzards, known as '70 % ducks' 147-98 25-38 c) Plucked and drawn, without heads and feet, without hearts, livers and gizzards , known as '63 % ducks' 164-41 28-20 III . Geese : a) Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 175-53 25-61 b) Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese' 167-73 26-31 IV. Turkeys (a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 154-37 20-41 (b) Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys' 169-16 21-48 V. Guinea-fowls 190-67 30-34 15. 4. 81 Official Journal of the European Communities No L 103/23 CCT heading No Description Sluice-gateprice Levy 1 2 3 4 02.02 (cont'd) B. Poultry cuts (excluding offals) : I. Boned or boneless II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2. Of ducks 3 . Of geese 4. Of turkeys 5 . Of guinea-fowls b) Whole wings, with or without tips c) Backs, necks, backs with necks attached, rumps and wing tips d) Breasts and cuts of breasts : 1 . Of geese 2. Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 1 . Of geese 2. Of turkeys : aa) Drumsticks and cuts of drumsticks bb) Other 3 . Of other poultry f) Other C. Offals ECU/100 kg 30912 134-30 180-85 184-50 186-08 209-74 100-46 69-55 251-60 246-99 184-88 243-21 115-78 208-40 173-68 309-12 69-55 ECU/100 kg 48-76 23-32 31-02 28-94 23-63 33-37 15-85 10-97 39-47 32-66 32-09 38-15 15-31 27-55 30-15 48-76 10-97 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck B. Other 1 755-30 177-74 256-10 28-04 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat 154-56 24-38 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat 185-47 29-26 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (a) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkeymeat bb) Other 2. Other b) Containing 25 % or more but less than 57 % by weight of poultry ­ meat (a) c) Other 308-74 309-22 340-03 185-47 108-19 40-82 50-74 53-64 29-26 17-07 (a) For the purpose of determining the percentage of poultrymeat, weight of any bones shall be disregarded.